Citation Nr: 1504705	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-30 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for lumbar intervertebral disc syndrome, rated as 20 percent disabling prior to November 16, 2009, as 40 percent disabling prior to May 17, 2012, and as 20 percent disabling since May 17, 2012.  

2.  Entitlement to an increased rating for right lower extremity radiculopathy, rated as 10 percent disabling prior to May 17, 2012, and as 20 percent disabling since May 17, 2012.  

3.  Entitlement to an increased rating for left lower extremity radiculopathy, rated as 10 percent disabling prior to May 17, 2012, and as 40 percent disabling since May 17, 2012.  

4.  Entitlement to an increased initial rating for sinusitis, currently rated as 30 percent disabling.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The August 2007 rating decision decreased the disability rating for lumbar intervertebral disc syndrome from 40 percent to 20 percent, effective January 23, 2007, and granted separate 10 percent ratings for right lower extremity radiculopathy and left lower extremity radiculopathy, effective January 23, 2007.  The March 2010 rating decision granted service connection for sinusitis and assigned a 0 percent rating, effective January 10, 2008.  

The Board notes that subsequent to the August 2007 rating decision that decreased the Veteran's disability rating for lumbar intervertebral disc syndrome and granted separate ratings for right and left lower extremity radiculopathy, the Veteran filed a claim for increased rating for his lumbar spine disability in January 2008.  He submitted additional VA medical records suggesting that his lumbar spine disability had worsened in severity.  The U.S. Court of Appeals for the Federal Circuit has found that 38 C.F.R. § 3.156(b) (2014) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Although the additional VA medical records supported the Veteran's new claim for an increased rating, the Board finds that they also constituted new and material evidence that was submitted within one year of the August 2007 rating decision denying an increased rating for the Veteran's lumbar spine disability.  Accordingly, the appeal for the claims for increased rating for lumbar intervertebral disc syndrome, right lower extremity radiculopathy, and left lower extremity radiculopathy will be considered to have arisen from the August 2007 rating decision.

A March 2010 rating decision increased the disability rating for lumbar intervertebral disc syndrome, from 20 percent to 40 percent, effective November 16, 2009.  An October 2012 rating decision also increased the disability rating for sinusitis, from 0 percent to 30 percent, effective January 10, 2008; increased the disability rating for right lower extremity radiculopathy, from 10 percent to 20 percent, effective May 17, 2012; increased the disability rating for left lower extremity radiculopathy, from 10 percent to 40 percent, effective May 17, 2012; and decreased the disability rating for lumbar intervertebral disc syndrome, from 40 percent to 20 percent, effective May 17, 2012.  However, as these grants do not represent total grants of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2014, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence in the form of a May 2014 letter from his VA treating physician.  However, in a May 2014 statement, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).

The Board notes that at his June 2014 hearing, the Veteran indicated that he was unemployable due to his service-connected lumbar spine disability.  He reported that he had been put on medical disability at his former place of employment because he had been unable to perform his duties due to his back, and indicated that he had not worked since February 2010.  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claims for increased rating, and the Board has rephrased the issues to include a claim for a TDIU.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the June 2014 hearing transcript is potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, after a close review of the record, additional development is needed prior to disposition of the claims.  

The Veteran was last afforded a VA examination for his lumbar intervertebral disc syndrome, right lower extremity radiculopathy, and left lower extremity radiculopathy in May 2012, over 2 years ago.  He was last afforded a VA examination for his sinusitis in February 2010, almost 5 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Regarding the lumbar intervertebral disc syndrome, right lower extremity radiculopathy, and left lower extremity radiculopathy, although the last examination is not unduly remote, the Board notes that during the course of the appeal, the Veteran's 40 percent rating for his lumbar spine disability was decreased to 20 percent, effective January 23, 2007; increased from 20 percent to 40 percent, effective November 16, 2009; and decreased again from 40 percent to 20 percent, effective May 17, 2012.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  Therefore, the Board finds that a new examination is needed to determine whether the evidence shows true improvement in the Veteran's lumbar spine disability with associated neurological impairment.  

With respect to the sinusitis, not only is the last examination unduly remote, but the Veteran has also asserted and submitted medical evidence suggesting that his disability has worsened since the last examination.  Specifically, he testified at his June 2014 hearing that his sinusitis required him to take antibiotics every two weeks and that he had to walk around outdoors with a surgical mask on due to his sensitivity to any types of fragrances.  He also reported that he experienced headaches that his doctor had informed him were due to his sinusitis.  A May 2014 letter from the Veteran's VA treating physician indicates that the Veteran's sinus condition is so severe that he had been advised to have sinus surgery to correct the nasal passageway obstruction.      

As there may have been changes in the Veteran's conditions, the Board finds that new examinations are needed to fully and fairly evaluate the Veteran's claims for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Moreover, as noted above, a claim for a TDIU was raised at the Veteran's June 2014 hearing where he indicated that he was unable to work due to his service-connected lumbar spine disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim or provided VA Form 21-8940.  Therefore, he should be provided with such notice on remand.  

Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Specifically, the Veteran reported during his June 2014 hearing that in addition to receiving treatment at the Atlanta VA medical center in Georgia, he had also been receiving treatment at the Lake City VA medical center in Florida.  It does not appear that these medical records have been associated with the claims file, and therefore, they should be obtained on remand.      

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.   

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his lumbar intervertebral disc syndrome, right lower extremity radiculopathy, left lower extremity radiculopathy, and sinusitis since July 2012 that he has not already provided.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records, particularly any VA treatment records at Lake City VA medical center in Florida.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his lumbar intervertebral disc syndrome, right lower extremity radiculopathy, and left lower extremity radiculopathy.  The examiner must review the record in conjunction with the examination.  All indicated tests, including x-rays and range of motion studies in degrees, should be performed and the results reported.    

The examiner should describe all symptomatology related to the Veteran's service-connected lumbar intervertebral disc syndrome.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also state whether the Veteran's lumbar spine disability results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.  

The examiner is additionally asked to identify any neurological findings related to the Veteran's right lower extremity radiculopathy and left lower extremity radiculopathy.  The examiner should describe fully the extent and severity of those symptoms.  The examiner should identify specifically the exact nerves which are affected and describe the severity of disability, including any paralysis that is found.  

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his sinusitis.  The examiner must review the record in conjunction with the examination.  All indicated tests should be performed and the results reported.    

The examiner should describe all symptomatology related to the Veteran's service-connected sinusitis.  The examiner should determine whether the Veteran experiences incapacitating or non-incapacitating episodes of sinusitis and state the frequency of such episodes.  The examiner should also indicate whether the Veteran's sinusitis requires prolonged (lasting four to six weeks) antibiotic treatment and determine whether the episodes of sinusitis are characterized by headaches, pain, and purulent discharge or crusting.  The examiner should additionally indicate whether the Veteran's sinusitis has required radical surgery with chronic osteomyelitis.     

5.  Obtain an opinion on the impact of the Veteran's service-connected disabilities on his employability.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  A complete rationale for all opinions expressed must be provided in the examination report.

6.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




